In an action to recover damages for breach of contract and for other relief, the court denied plaintiffs’ motion for summary judgment under rule 113 or for partial summary judgment under rule 114 of the Rules of Civil Practice, but on its own motion granted a preference in order of trial. Defendants appeal from the order insofar as it grants the preference. Order, insofar as appeal is taken, affirmed, with $10 costs and disbursements. No opinion. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.